           Case 1:18-cv-05204-WMR Document 1 Filed 11/13/18 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

                                             :
Joyce L. Wilson,                             :
                                               Civil Action No.: ______
                                             :
                     Plaintiff,              :
      v.                                     :
                                             :
Merchants Preferred Lease-Purchase           :
                                               COMPLAINT
Systems,                                     :
                                               JURY TRIAL DEMANDED
                                             :
                     Defendant.              :
                                             :

      For this Complaint, Plaintiff, Joyce L. Wilson, by undersigned counsel,

states as follows:

                                   JURISDICTION
      1.       This action arises out of Defendant’s repeated violations of the

Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”).

      2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

that Defendant transacts business in this District and a substantial portion of the

acts giving rise to this action occurred in this District.

                                       PARTIES
      3.       Plaintiff, Joyce L. Wilson (“Plaintiff”), is an adult individual residing

in Fairmont, West Virginia, and is a “person” as defined by 47 U.S.C. § 153(39).

      4.       Defendant Merchants Preferred Lease-Purchase Systems

(“Merchants”), is a Georgia business entity with an address of 5500 Interstate Noth
           Case 1:18-cv-05204-WMR Document 1 Filed 11/13/18 Page 2 of 5



Parkway, Suite 350, Atlanta, Georgia 30325, and is a “person” as defined by 47

U.S.C. § 153(39).




                                         FACTS
      5.       Within the last year, Merchants began calling Plaintiff’s cellular

telephone, number 404-xxx-5691, using an automatic telephone dialing system

(“ATDS”). Plaintiff had provided this number as part of her account application.

      6.       When Plaintiff answered calls from Merchants, she heard silence and

had to wait on the line before she was connected to the next available

representative.

      7.       In July of 2018, Plaintiff spoke with a live representative and

requested that all calls to her cease.

      8.       Nevertheless, Merchants continued to place automated calls to

Plaintiff’s cellular telephone number.

                                  COUNT I
                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

      9.       Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      10.      At all times mentioned herein, Defendant called Plaintiff’s cellular

telephone number using an ATDS or predictive dialer.


                                            2
           Case 1:18-cv-05204-WMR Document 1 Filed 11/13/18 Page 3 of 5



          11.   In expanding on the prohibitions of the TCPA, the Federal

Communications Commission (“FCC”) defines a predictive dialer as “a dialing

system that automatically dials consumers’ telephone numbers in a manner that

“predicts” the time when a consumer will answer the phone and a [representative]

will be available to take the call…”2003 TCPA Order, 18 FCC 36 Rcd 14022. The

FCC explains that if a representative is not “free to take a call that has been placed

by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or a

dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on

companies that “abandon” calls by setting “the predictive dialers to ring for a very

short period of time before disconnecting the call; in such cases, the predictive

dialer does not record the call as having been abandoned.” Id.

          12.   Defendant’s telephone system(s) have some earmarks of a predictive

dialer.

          13.   When Plaintiff answered calls from Defendant, she heard silence

before Defendant’s telephone system would connect her to the next available

representative.

          14.   Defendant’s predictive dialers have the capacity to store or produce

telephone numbers to be called, using a random or sequential number generator.

          15.   Defendant placed automated calls to Plaintiff’s cellular telephone

number despite knowing that it lacked consent to do so. As such, each call placed


                                            3
        Case 1:18-cv-05204-WMR Document 1 Filed 11/13/18 Page 4 of 5



to Plaintiff was made in knowing and/or willful violation of the TCPA, and subject

to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

      16.    The telephone number called by Defendant was and is assigned to a

cellular telephone serviced by Boost Mobile for which Plaintiff incurs charges

pursuant to 47 U.S.C. § 227(b)(1).

      17.    Plaintiff was annoyed, harassed and inconvenienced by Defendant’s

continued calls.

      18.    The calls from Defendant to Plaintiff were not placed for “emergency

purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

      19.    Plaintiff is entitled to an award of $500.00 in statutory damages for

each call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

      20.    As a result of each call made in knowing and/or willful violation of

the TCPA, Plaintiff is entitled to an award of treble damages in an amount up to

$1,500.00 pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

             A. Statutory damages of $500.00 for each violation determined to be

                   negligent pursuant to 47 U.S.C. § 227(b)(3)(B);




                                            4
       Case 1:18-cv-05204-WMR Document 1 Filed 11/13/18 Page 5 of 5



           B. Treble damages for each violation determined to be willful and/or

              knowing pursuant to 47 U.S.C. § 227(b)(3)(C); and

           C. Such other and further relief as may be just and proper.

               TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: November 13, 2018

                                     Respectfully submitted,

                                     By: /s/ Sergei Lemberg, Esq.
                                     Attorney Bar No.: 598666
                                     Attorney for Plaintiff Joyce L Wilson
                                     LEMBERG LAW, L.L.C.
                                     43 Danbury Road, 3rd Floor
                                     Wilton, CT 06897
                                     Telephone: (203) 653-2250 ext. 5500
                                     Facsimile: (203) 653-3424
                                     Email: slemberg@lemberglaw.com




                                        5
